Citation Nr: 0937975	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for residuals of a gunshot wound (GSW) of the right 
distal femur, with rodding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran failed to report for a Board videoconference 
hearing in May 2008 and has not requested that the hearing be 
rescheduled.  Thus, the request for a Board hearing is 
considered withdrawn.

The issue on appeal was remanded by the Board in August 2008 
in order to afford the Veteran an examination.  He was 
scheduled for the examination and was notified as to the date 
and time and place, but failed to report.  The case has been 
returned to the Board for a decision.


FINDING OF FACT

The impairment from the Veteran's residuals of a GSW of the 
right distal femur, with rodding, most nearly approximates 
femur malunion with moderate knee disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of a GSW of the right distal femur, with 
rodding, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher initial rating for residuals of a 
GSW of the right distal femur, with rodding.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in letters 
mailed in October 2005 and May 2006.  Although the Veteran 
was not provided adequate notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in November 2008.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran has been obtained.  In addition, the Veteran was 
provided a VA examination in response to this claim.  
Corresponding to VA's duty to assist the veteran in obtaining 
information is a duty on the part of the veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street").  VA's duty must be understood 
as a duty to assist the veteran in developing his claim, 
rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role.  Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the 
Veteran failed to attend the October 2008 examination 
scheduled to aid in the development of his claim and has not 
indicated that he would attend an examination if one were 
rescheduled.  Therefore, the Board will decide the claim 
without the results of another VA examination.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability, while a 30 percent rating requires marked 
knee or hip disability.  A 60 percent rating is warranted for 
fracture of the surgical neck of the femur with a false 
joint.  A 60 percent rating is also warranted for impairment 
of the femur with nonunion, without loose motion, and 
weightbearing is preserved with the aid of a brace.  Finally, 
an 80 percent rating is in order where there is fracture of 
the shaft or anatomical neck of the femur with nonunion or 
with loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2009).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation; limitation of flexion of the thigh to 30 degrees 
warrants a 20 percent evaluation; limitation of flexion to 20 
degrees warrants a 30 percent evaluation; limitation of 
flexion to 10 degrees warrants a 40 percent evaluation 38 
C.F.R. § 4.71a, Diagnostic Code 5252.  Where there is 
limitation of abduction to the point at which the claimant 
cannot cross his legs, a 10 percent evaluation is warranted.  
Where there is limitation of abduction of the thigh with 
motion lost beyond 10 degrees, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 pertains to recurrent subluxation or 
lateral instability of the knee, and affords a 10 percent 
rating when the condition is slight, a 20 percent rating when 
it is moderate and a 30 percent rating when it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009)and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the evidence available to evaluate the 
Veteran's claim has been significantly affected by his 
failure to undergo VA examination as directed by the Board.  
In accordance with 38 C.F.R. § 3.655 (2009), therefore, the 
Board will decide the claim based on the evidence currently 
of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

The Veteran incurred gunshot wounds of the right distal femur 
and the left hand in August 2004 during combat in 
Afghanistan.  He was evacuated immediately and underwent 
irrigation and debridement of the right femur gunshot wound 
and tract.  A femoral rod was placed in the femur.  He 
underwent physical therapy and occupational therapy and was 
discharged from service as a result of the injuries.  

At a VA examination in October 2005, the Veteran complained 
of mild constant pain in the right leg.  He could only walk a 
half mile.  Flare-ups occurred with bending, sitting 15 
minutes or twisting.  He denied incapacitating episodes over 
the last month that required bed rest.  He had not been 
employed since he left active duty and was not able to 
participate in sports.  Motor, sensory and deep tendon 
reflexes were intact.  The residual disability of the gunshot 
wound was identified as being in the right knee.  Current 
medications included Aleve.  Pain was constant at 3/10.  He 
denied stiffness, swelling, heat, redness or locking.  He 
denied instability.  Aggravating factors included walking 
over a half mile.  Flare ups of moderate severity occurred 
daily.  On examination, flexion was pain free from 0 to 90 
degrees, and with pain from 90 to 120 degrees.  Extension was 
to 0 degrees.  The knee had no crepitus, anterior and 
posterior drawer signs were negative, and there was no varus, 
valgus stressing, laxity, McMurray's or Lachman's.  The right 
leg measured 35 inches and the left leg measured 35.25 
inches.  X-rays showed rod placement with healed fracture and 
a lucency suggesting a bony particle on the tibial spine.  An 
additional general examination the same month showed normal 
neurological examination.  The Veteran used a cane and brace 
for ambulation.  

The Veteran was afforded a VA examination in June 2006.  At 
that time, the diagnosis was GSW entrance scar of the medial 
thigh.  It was located on the anterior surface of the lateral 
thigh.  The exit wound scar was noted to be on the medial 
knee.  No functional limitation was caused by the scars.  

The Veteran underwent hardware removal of the femoral rod, 
arthroscopic debridement and loose body removal of the right 
knee in November 2006.  He developed an ulcer of the wound 
and was treated for wound infection.  

The Veteran was afforded a VA examination in January 2007.  
The examiner reviewed the claims folder.  The Veteran told 
the examiner that he was told in Germany following his GSW 
that he suffered injury to the anterior cruciate ligament 
along with affecting the distal femur.  He stated he was 
having constant pain, periodic locking, instability and 
swelling.  He was currently taking naproxen.  He could stand 
for about 15 minutes.  He walks routinely with a cane and 
brace.  He now had trouble dressing and bathing as well as 
getting out of a chair.  There were no particular flare-ups.  
He used the heavy metal brace constantly except when bathing 
or sleeping.  

On physical examination, the entrance wound was on the medial 
distal right thigh and the exit wound was on the lateral 
distal thigh just above the knee.  Surgical scars were noted.  
There was mild bony swelling of the right knee joint.  There 
were normal pulses of both feet but slight swelling of the 
right foot with normal color.  Range of motion was pain free 
but he lacked 5 degrees extension and could only flex to 80 
degrees.  This was not limited by repetitive use.  Lachman 
showed increased laxity of the right knee as did varus and 
valgus stress, but drawer test was normal.  He was tender 
along both the medial and lateral joint lines.  There was no 
crepitus and McMurray's test was normal.  X-rays of the right 
knee in November 2006 showed the presence of the 
intermedullary rod in the femur, but no effusion or arthritic 
changes.  The diagnosis was GSW right distal femur with prior 
restorative surgery and associated anterior collateral 
ligament injury.  

In a January 2007 follow-up, a VA physician reported on the 
Veteran's right knee wound infection after removal of loose 
body.  He noted that there was continued knee instability 
sensation in the medial lateral direction.  There was no 
effusion but the tibial collateral ligament was +1 loose.  
The examiner told the Veteran to expect slow but incomplete 
return to function and stability of the right knee.  

Service connection for scars associated with the GSW of the 
right thigh was granted in September 2006, and a separate 10 
percent rating has been assigned for those scars.  

As noted above, the VA examinations show extension limited to 
no more than 5 degrees.  Limitation of extension to 5 degrees 
is considered noncompensably disabling under the applicable 
criteria.  Flexion has not been limited to less than 80 
degrees.  Therefore, it also would not warrant a compensable 
rating under the applicable criteria.  Although there has 
been instability noted, none of the evidence shows more than 
moderate recurrent subluxation or lateral instability.  
Therefore, if the disability were rated under Diagnostic Code 
5257, it would not warrant a rating in excess of 20 percent.  
In addition, limitation of motion of the thigh due to the GSW 
has not been found.

Furthermore, these manifestations considered together do not, 
in the conclusion of the Board, amount to more than moderate 
knee impairment.  The Veteran retains the ability to perform 
activities of daily living and to carry out daily activities, 
albeit with reported difficulty.  Nonetheless, additional 
information which could have been used to determine whether a 
higher rating is in order has not been forthcoming due to the 
Veteran's failure to cooperate.  The Veteran's failure to 
report for examination also prevented the gathering of 
additional information as to which muscle groups, if any, 
have been affected.  The current record does not indicate 
moderately severe or severe injury of any potential muscle 
group.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313-5318 
(2009).  

The Board has considered whether a higher rating is warranted 
based on functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  In this case, 
chronic pain was reported, but there was no clinical evidence 
of additional functional loss due to pain, or due to pain on 
motion, weakness, fatigability, or incoordination.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
service-connected disability warranted more than the assigned 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  The Board again notes that additional 
information is unavailable in part due to the Veteran's lack 
of cooperation in the development of this claim.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability rating higher than 20 
percent for residuals of a GSW of the right distal femur, 
with rodding, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


